Exhibit 10.1
 


AMENDMENT No. 2 TO AT MARKET ISSUANCE SALES AGREEMENT
 


 
THIS AMENDMENT No. 2 TO AT MARKET ISSUANCE SALES AGREEMENT (the “Amendment”) is
entered into effective as of the 30th day of December, 2010 (the “Amendment
Effective Date”), by and between Valence Technology, Inc., a Delaware
corporation (the “Company”), and Wm Smith & Co. (“Wm Smith”).  Capitalized terms
used herein but not defined herein shall have the meanings ascribed to such
terms in the At Market Sales Issuance Agreement dated February 22, 2008 by and
between the Company and Wm Smith, as amended by Amendment No. 1 effective July
2, 2009 (the “Sales Agreement”).
 
RECITALS:
 
WHEREAS, through the date hereof, the Company has issued and sold 10,000,000
Shares (the “Previously Sold Shares”) prior to the Amendment Effective Date
through Wm Smith, acting as agent and/or principal, pursuant to the terms and
conditions of the Sales Agreement;
 
WHEREAS, the Company and Wm Smith each desire to amend the Sales Agreement to
increase the aggregate number of shares of the Company’s Common Stock permitted
to be sold thereunder by ten million (10,000,000), to an aggregate of twenty
million (20,000,000) shares of Common Stock;
 
WHEREAS, pursuant to Section 16 thereof, the Sales Agreement may be amended
pursuant to a written instrument executed by the Company and Wm Smith;
 
WHEREAS, such increase to twenty million shares of Common Stock permitted to be
sold under the Sales Agreement less the Previously Sold Shares shall result in
10,000,000 Shares (the “Available Shares”) available for issuance and sale
thereunder immediately following such increase; and
 
WHEREAS, the parties hereto desire to take the actions set forth below.
 
 
 
AGREEMENT:
 
NOW, THEREFORE, the parties hereby agree as follows:
 
 
(a)           Amendment to Section 1 of the Sales Agreement; Increase in
Shares.  The first sentence of Section 1 of the Sales Agreement is amended and
restated in its entirety to read as follows:
 
“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, it may issue and
sell through Wm Smith, acting as agent and/or principal, up to 20,000,000 shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).”
 
Unless and to the extent that the context clearly requires otherwise, references
to “Shares” in the Sales Agreement, as amended by this Amendment, shall
hereafter be deemed to include the additional ten million (10,000,000) shares of
Common Stock (the “Additional Shares”) that are the subject of this Amendment,
mutatis mutandis; provided that only the Available Shares shall remain available
for issuance thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Prospectus Supplement.  The Company agrees to file a prospectus
supplement to the base prospectus included as part of the Registration Statement
relating to the Additional Shares (the “New Prospectus Supplement”).  The
Company will furnish to Wm Smith, for use by Wm Smith, copies of such New
Prospectus Supplement and such New Prospectus Supplement shall be included as
part of the Registration Statement and the Prospectus.
 
(c)           Additional Shares Listing.  The Company will use its reasonable
best efforts to cause the Additional Shares to be listed on the Exchange and to
qualify the Additional Shares for sale under the securities laws of such
jurisdictions as Wm Smith reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares (including the Available Shares); provided, however, that the
Company shall not be required in connection therewith to qualify as a foreign
corporation or dealer in securities or file a general consent to service of
process in any jurisdiction.
 
(d)           Company Counsel.  Section 7(n) of the Agreement is hereby amended
to replace “Andrews & Kurth” with “Wilson Sonsini Goodrich & Rosati,
P.C.”  Section 12(ii) is amended by replacing the name and address of Andrews &
Kurth with “Wilson Sonsini Goodrich & Rosati, P.C., 900 South Capital of Texas
Highway, Las Cimas IV, Fifth Floor, Austin, TX  78746
(facsimile:  512-338-5499), Attn:  Robert Suffoletta.”
 
(e)           Available Shares Acknowledgment.  The Company and Wm Smith
each  acknowledge and agree that immediately following the effectiveness of this
Amendment, the number of Shares remaining available for sale under the Sales
Agreement, as amended by this Amendment, shall be 10,000,000 Shares.
 
(f)            Deliveries of the Company.  No later than five business days
following execution of this Amendment, the Company has delivered to Wm Smith a
certificate contemplated by Section 7(m) of the Agreement and has caused Company
Counsel to furnish a legal opinion letter addressing the same matters set forth
in such counsel’s opinion letter to Wm Smith dated October 29, 2010.
 
(g)           No Other Amendments.  Except as set forth in this Amendment, all
the terms and provisions of the Sales Agreement shall continue in full force and
effect.
 
(h)           Governing Law.  This Amendment shall be governed by and construed
under the laws of the State of New York, without giving effect to conflicts of
laws principles.
 
(i)            Counterparts.  This Amendment may be executed in two counterparts
(including, without limitation, facsimile counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.
 
[Signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the respective parties have executed this Amendment No. 2 to
At Market Issuance Sales Agreement effective as of the date first set forth
above.
 
 



  VALENCE TECHNOLOGY, INC.                            
By:
/s/ Robert L. Kanode      
Robert L. Kanode
      President and Chief Executive Officer  

 
 

  WM SMITH & CO.                            
By:
/s/ William S. Smith       William S. Smith       President  

 